Exhibit 10.2

EXECUTION COPY

 

--------------------------------------------------------------------------------

GUARANTEE AGREEMENT

dated as of

March 13, 2007

among

LEVEL 3 COMMUNICATIONS, INC.,

the Subsidiaries of LEVEL 3 COMMUNICATIONS, INC. identified herein,

and

MERRILL LYNCH CAPITAL CORPORATION,

as Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I Definitions SECTION 1.01.    Credit Agreement    1
SECTION 1.02.    Other Defined Terms    1 ARTICLE II Guarantee SECTION 2.01.   
Guarantee    2 SECTION 2.02.    Guarantee of Payment; Continuing Guarantee    2
SECTION 2.03.    No Limitations, Etc    2 SECTION 2.04.    Reinstatement    3
SECTION 2.05.    Agreement to Pay; Subrogation    4 SECTION 2.06.    Information
   4 SECTION 2.07.    Taxes    4 SECTION 2.08.    Representations and Warranties
   4 ARTICLE III Miscellaneous SECTION 3.01.    Notices    4 SECTION 3.02.   
Guarantee Absolute    5 SECTION 3.03.    Survival of Agreement    5 SECTION
3.04.    Binding Effect; Several Agreement    5 SECTION 3.05.    Successors and
Assigns    5 SECTION 3.06.    Applicable Law    6 SECTION 3.07.    Waivers;
Amendment    6



--------------------------------------------------------------------------------

SECTION 3.08.    WAIVER OF JURY TRIAL    6 SECTION 3.09.    Severability    7
SECTION 3.10.    Counterparts    7 SECTION 3.11.    Headings    7 SECTION 3.12.
   Jurisdiction; Consent to Service of Process    7 SECTION 3.13.    Termination
or Release    8 SECTION 3.14.    Additional Subsidiary Guarantors    8 SECTION
3.15.    Right of Setoff    8 SECTION 3.16.    Conflicts    8 SECTION 3.17.   
Agent’s Fees and Expenses; Indemnification    8

Schedule I – Subsidiary Guarantors

Exhibit A – Form of Supplement

 

ii



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT dated as of March 13, 2007 (this “Agreement”), among LEVEL 3
COMMUNICATIONS, INC., a Delaware corporation (“Level 3”), the Subsidiary
Guarantors identified herein and MERRILL LYNCH CAPITAL CORPORATION, as
administrative agent and collateral agent (in such capacity, the “Agent”).

PRELIMINARY STATEMENT

Reference is made to the Credit Agreement dated as of March 13, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Level 3 Financing, Inc. (the “Borrower”), Level 3, the
lenders from time to time party thereto (the “Lenders”) and the Agent. The
Lenders have agreed to extend credit to the Borrower pursuant to and upon the
terms and conditions specified in the Credit Agreement. The obligations of the
Lenders to extend such credit to the Borrower are conditioned upon, among other
things, the execution and delivery of this Agreement by Level 3 and the
Subsidiary Guarantors. Level 3 and the Subsidiary Guarantors are affiliates of
the Borrower, will derive substantial direct and indirect benefits from the
extension of credit to the Borrower pursuant to the Credit Agreement and are
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement
(including the preamble and preliminary statement hereto) and not otherwise
defined herein have the meanings set forth in the Credit Agreement.

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Borrower” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Agent” has the meaning assigned to such term in the preamble of this Agreement.

“Agreement” has the meaning assigned to such term in the preamble hereto.



--------------------------------------------------------------------------------

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Guarantors” means Level 3 and the Subsidiary Guarantors.

“Obligations” has the meaning assigned to such term in the Credit Agreement.

“Secured Parties” means (a) the Lenders, (b) the Agent, (c) each counterparty to
any Specified Hedging Agreement the obligations under which constitute
Obligations, (d) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document and (e) the successors and assigns of
each of the foregoing.

“Subsidiary Guarantors” means (a) the Subsidiaries identified on Schedule I and
(b) each other Subsidiary of Level 3 that becomes a party to this Agreement as a
Subsidiary Guarantor pursuant to Section 3.14 after the Effective Date.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. Each Guarantor irrevocably and unconditionally
guarantees, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, the due and punctual payment and performance
of the Obligations. Each of the Guarantors further agrees that the Obligations
may be extended or renewed, in whole or in part, without notice to or further
assent from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any Obligation. Each of the
Guarantors waives presentment to, demand of payment from and protest to the
Borrower or any other Loan Party of any of the Obligations, and also waives
notice of acceptance of its guarantee and notice of protest for nonpayment.

SECTION 2.02. Guarantee of Payment; Continuing Guarantee. Each of the Guarantors
further agrees that its guarantee hereunder constitutes a guarantee of payment
when due (whether or not any bankruptcy or similar proceeding shall have stayed
the accrual or collection of any of the Obligations or operated as discharge
thereof) and not merely of collection, and waives any right to require that any
resort be had by the Agent or any other Secured Party to any security held for
the payment of the Obligations or to any balance of any deposit account or
credit on the books of the Agent or any other Secured Party in favor of the
Borrower, any other Loan Party or any other Person. Each of the Guarantors
agrees that its guarantee is continuing in nature and applies to all
Obligations, whether currently existing or hereafter incurred.

SECTION 2.03. No Limitations, Etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 3.13, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration

 

2



--------------------------------------------------------------------------------

or compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations, any impossibility in the performance of the
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by (i) the failure of the Agent or any other Secured Party to
assert any claim or demand or to enforce any right or remedy under the
provisions of any Loan Document or otherwise; (ii) any extension or renewal of
any of the Obligations, (iii) any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of, any Loan Document or
any other agreement, including with respect to any other Guarantor under this
Agreement; (iv) the release of, or any impairment of or failure to perfect any
Lien on or security interest in any security held by the Agent or any other
Secured Party for the Obligations or any of them; (v) any default, failure or
delay, willful or otherwise, in the performance of the Obligations; or (vi) any
other act, omission or delay to do any other act which may or might in any
manner or to any extent vary the risk of any Guarantor or otherwise operate as a
discharge of any Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of all the Obligations) or which would
impair or eliminate the right of any Guarantor to subrogation. Each Guarantor
expressly authorizes the Agent to take and hold security for the payment and
performance of the Obligations, to exchange, waive or release any or all such
security (with or without consideration), to enforce or apply such security and
direct the order and manner of any sale thereof in its sole discretion or to
release or substitute any one or more other guarantors or obligors upon or in
respect of the Obligations, all without affecting the obligations of any
Guarantor hereunder.

( b) To the fullest extent permitted by applicable law, each Guarantor waives
any defense based on or arising out of any defense of the Borrower or any other
Loan Party or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Borrower or
any other Loan Party, other than the indefeasible payment in full in cash of all
the Obligations. The Agent and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Borrower or any other Loan Party or exercise any other
right or remedy available to them against the Borrower or any other Loan Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been fully and indefeasibly
paid in full in cash. To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other Loan Party, as the case may be, or any
security.

SECTION 2.04. Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by the Agent or any other Secured Party upon the
bankruptcy or reorganization of the Borrower, any other Loan Party or otherwise.

 

3



--------------------------------------------------------------------------------

SECTION 2.05. Agreement to Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Agent or any other Secured Party
may have at law or in equity against any Guarantor by virtue hereof, upon the
failure of the Borrower or any other Loan Party to pay any Obligation when and
as the same shall become due, whether at maturity, by acceleration, after notice
of prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Agent for distribution to the applicable
Secured Parties in cash the amount of such unpaid Obligation. Upon payment by
any Guarantor of any sums to the Agent as provided above, all rights of such
Guarantor against the Borrower or any other Guarantor arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subordinate and junior in right of payment
to the prior indefeasible payment in full in cash of all the Obligations. In
addition, any indebtedness of the Borrower now or hereafter held by any
Guarantor is hereby subordinated in right of payment to the prior indefeasible
payment in full of the Obligations. If any amount shall erroneously be paid to
any Guarantor on account of (i) such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such indebtedness of the Borrower, such
amount shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Agent to be credited against the payment of the
Obligations, whether matured or unmatured, in accordance with the terms of the
Loan Documents.

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Agent or the other Secured Parties will have any duty to advise such
Guarantor of information known to it or any of them regarding such circumstances
or risks.

SECTION 2.07. Taxes. Each of the Guarantors agrees that the provisions of
Section 2.11 of the Credit Agreement shall apply equally to such Guarantor with
respect to payments made by it hereunder.

SECTION 2.08. Representations and Warranties. Each of the Guarantors represents
and warrants as to itself that all representations and warranties relating to it
contained in the Credit Agreement are true and correct.

ARTICLE III

Miscellaneous

SECTION 3.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Guarantor shall be given to it in care of the Borrower as
provided in Section 9.01 of the Credit Agreement.

 

4



--------------------------------------------------------------------------------

SECTION 3.02. Guarantee Absolute. All rights of the Agent hereunder and all
obligations of each Guarantor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument, (c) any release or non-perfection
of any Lien on any collateral, or any release or amendment or waiver of or
consent under any departure from any guarantee, securing or guaranteeing all or
any of the Obligations or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Guarantor in respect
of the Obligations or this Agreement.

SECTION 3.03. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Agent or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under any Loan Document is outstanding.

SECTION 3.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Agent and a counterpart hereof
shall have been executed on behalf of the Agent, and thereafter shall be binding
upon such Loan Party and the Agent and their respective permitted successors and
assigns, and shall inure to the benefit of such Loan Party, the Agent and the
other Secured Parties and their respective permitted successors and assigns,
except that no Loan Party shall have the right to assign or transfer its rights
or obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except as expressly contemplated by this Agreement or
the Credit Agreement. This Agreement shall be construed as a separate agreement
with respect to each Loan Party and may be amended, modified, supplemented,
waived or released with respect to any Loan Party without the approval of any
other Loan Party and without affecting the obligations of any other Loan Party
hereunder.

SECTION 3.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Agent that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.

 

5



--------------------------------------------------------------------------------

SECTION 3.06. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 3.07. Waivers; Amendment. (a) No failure or delay by the Agent or any
other Secured Party in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agent and the other Secured Parties hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Agent or any Lender may have had notice or knowledge of such Default at the
time. No notice or demand on any Loan Party in any case shall entitle any Loan
Party to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by Level 3, the Borrower, the Agent and the Loan Party or Loan Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 9.02 of the Credit Agreement.

SECTION 3.08. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.

 

6



--------------------------------------------------------------------------------

SECTION 3.09. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 3.10. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 3.04.
Delivery of an executed signature page to this Agreement by facsimile or other
electronic transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

SECTION 3.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 3.12. Jurisdiction; Consent to Service of Process. (a) Each of the Loan
Parties hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America, sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the Loan Parties hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the Loan Parties agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.

(b) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section. Each of the
Loan Parties hereby irrevocably waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

7



--------------------------------------------------------------------------------

(c) Each of the Loan Parties hereby irrevocably consents to service of process
in the manner provided for notices in Section 3.01. Nothing in this Agreement or
any other Loan Document will affect the right of the Agent to serve process in
any other manner permitted by law.

SECTION 3.13. Termination or Release. This Agreement and the Guarantees made
herein shall terminate when all the Obligations (other than wholly contingent
indemnification obligations) then due and owing have been indefeasibly paid in
full and the Lenders have no further commitment to lend under the Credit
Agreement. This Agreement and the Guarantees made herein shall terminate as to
any particular Guarantor under the circumstances, at the times and in the manner
set forth in Section 6.07, 6.08, 6.10 or 9.14 of the Credit Agreement, as
applicable.

SECTION 3.14. Additional Subsidiary Guarantors. Upon the execution and delivery
by the Agent and any Subsidiary of Level 3 of a supplement in the form of
Exhibit A hereto, such Subsidiary shall become a Subsidiary Guarantor hereunder
with the same force and effect as if originally named as a Subsidiary Guarantor
herein. The execution and delivery of any such instrument shall not require the
consent or reduce the obligations of any other Guarantor hereunder. The rights
and obligations of each Guarantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Subsidiary of Level 3 as a party
to this Agreement.

SECTION 3.15. Right of Setoff. If an Event of Default shall have occurred and is
continuing, each Lender and each other Secured Party is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Secured to or for the credit or the account of any Guarantor against
any and all of the obligations of such Guarantor now or hereafter existing under
this Agreement held by such Lender or Secured Party, as the case may be,
irrespective of whether or not such Lender or Secured, as the case may be, shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender or Secured Party, as the case may be, under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender or Secured Party, as the case may be, may
have.

SECTION 3.16. Conflicts. In the event that there is a conflict between this
Agreement and the Credit Agreement, the Credit Agreement shall govern.

SECTION 3.17. Agent’s Fees and Expenses; Indemnification. (a) The parties hereto
agree that the Agent shall be entitled to reimbursement of its expenses incurred
hereunder to the extent provided in Section 9.03 of the Credit Agreement; and
(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Subsidiary Guarantor agrees to indemnify, on a joint and several
basis, the Agent and the other Indemnitees to the same extent that Level 3 and
the Borrower have agreed to indemnify such parties as set forth in
Section 9.03(b) of the Credit Agreement. The provisions of this Section shall
remain operative and in full force and effect regardless of the termination of
this Agreement or any other Loan Document, the

 

8



--------------------------------------------------------------------------------

consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Agent or any other Secured Party. All amounts due under this
Section shall be payable on written demand therefor and shall bear interest at
the rate specified in Section 2.07 of the Credit Agreement.

[remainder of page intentionally left blank; signature page is next page]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

LEVEL 3 COMMUNICATIONS, INC.,

BTE EQUIPMENT, LLC,

BROADWING CORPORATION,

BROADWING FINANCIAL SERVICES, INC.,

LEVEL 3 ENHANCED SERVICES, LLC,

LEVEL 3 INTERNATIONAL, INC., and

WILTEL COMMUNICATIONS GROUP, LLC,

by  

/s/ Neil J. Eckstein

Name:   Neil J. Eckstein Title:   Assistant Secretary

MERRILL LYNCH CAPITAL CORPORATION,

as Agent,

by  

/s/ Arminee Bowler

Name:   Arminee Bowler Title:   Vice President

LEVEL 3 FINANCING INC.

GUARANTEE AGREEMENT



--------------------------------------------------------------------------------

Schedule I to the

Guarantee Agreement

Subsidiary Guarantors

BTE Equipment, LLC

Broadwing Corporation

Broadwing Financial Services, Inc.

Level 3 Enhanced Services, LLC

Level 3 International, Inc.

WilTel Communications Group, LLC



--------------------------------------------------------------------------------

EXHIBIT A to the

Guarantee Agreement

SUPPLEMENT NO. [·] dated as of [·] , to the Guarantee Agreement dated as of
March 13, 2007, (the “Guarantee Agreement”) among LEVEL 3 COMMUNICATIONS, INC.
(“Level 3”), each of the subsidiaries listed on Schedule I thereto (each such
subsidiary individually a “Subsidiary Guarantor”, and collectively the
“Subsidiary Guarantors”) of Level 3 ), and MERRILL LYNCH CAPITAL CORPORATION, as
administrative agent and collateral agent (the “Agent”).

A. Reference is made to (a) the Credit Agreement dated as of March 13, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Level 3 Financing, Inc. (the “Borrower”), Level 3, the
lenders from time to time party thereto (the “Lenders”) and the Agent and
(b) the Guarantee Agreement.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and Guarantee Agreement,
as applicable.

C. The Guarantors have entered into the Guarantee Agreement in order to induce
the Lenders to make Loans. Section 3.14 of the Guarantee Agreement provides that
additional Subsidiaries of Level 3 may become Subsidiary Guarantors under the
Guarantee Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary of Level 3 (the “New Guarantor”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Guarantee Agreement.

Accordingly, the Agent and the New Guarantor agree as follows:

SECTION 1. In accordance with Section 3.14 of the Guarantee Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guarantee Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct on and as of the date hereof.
Each reference to a “Guarantor” in the Guarantee Agreement shall be deemed to
include the New Guarantor. The Guarantee Agreement is hereby incorporated herein
by reference.

SECTION 2. The New Guarantor represents and warrants to the Agent and the other
Secured Parties that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Agent shall have
received counterparts of this Supplement that, when taken together, bear the
signatures of the New Guarantor and the Agent. Delivery of an executed signature
page to this Supplement by facsimile or other electronic transmission shall be
as effective as delivery of a manually executed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Guarantee Agreement shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision hereof in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 3.01 of the Guarantee Agreement. All communications
and notices hereunder to the New Guarantor shall be given to it in care of the
Borrower.

[remainder of page intentionally left blank; signature page is next page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Agent have duly executed this
Supplement to the Guarantee Agreement as of the day and year first above
written.

 

[Name of New Guarantor], by:  

 

Name:   Title:   Address:  

MERRILL LYNCH CAPITAL CORPORATION,

as Agent,

by:  

 

Name:   Title:  

SUPPLEMENT NO. [·] TO

LEVEL 3 FINANCING INC.

GUARANTEE AGREEMENT